Citation Nr: 1233941	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased schedular rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in St. Paul, Minnesota, that denied an increase in a 50 percent schedular rating for PTSD.

In a July 2011 rating decision, the RO granted a temporary total (100 percent) rating based on hospitalization for PTSD, effective March 23, 2011, with a 50 percent rating resuming effective June 1, 2011.  See 38 C.F.R. § 4.29.  A January 2012 rating decision apparently denied entitlement to a temporary total rating based on a hospitalization in November 2011.

Historically, the Veteran perfected an appeal of a June 2008 rating decision that denied an increase in a 30 percent schedular rating for PTSD.  In a September 2008 rating decision, the RO granted a higher 50 percent rating for PTSD effective June 1, 2008.  In October 2008 written statements, the Veteran and his former representative withdrew that prior appeal for an increased rating for PTSD.  See 38 C.F.R. § 20.204 (2011). 

During the present appeal, the Veteran submitted additional pertinent private medical evidence to the Board in September 2011, and he has not waived his right to initial RO consideration of this additional evidence.  See 38 C.F.R. § 20.1304 (2011).  Since the Board is remanding this appeal for additional development, the RO will consider this additional evidence on remand.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The claim for an increased rating for PTSD requires further development before being decided.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford him every possible consideration.

Upon review of the Veteran's Virtual VA folder, the Board notes that additional VA medical evidence was obtained in December 2011, some of which is pertinent to the appeal issue of entitlement to an increased rating for PTSD, but this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  38 C.F.R. §§ 19.31, 19.37.  The RO should also review the additional pertinent private medical evidence submitted to the Board by the Veteran's representative in September 2011.  Id.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated, and that a 100 percent rating should be assigned.  His former representative contended that a 70 percent rating should be assigned.

The Veteran's most recent VA compensation examination of his PTSD was conducted in April 2010.  Evidence received since then, including VA treatment and hospital records dated in October and November 2011 and an August 2011 report of a private psychological evaluation, suggest that there has been a worsening of PTSD symptoms since the March 2010 VA compensation examination.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The Board notes that the Veteran has been diagnosed with other psychiatric disorders in addition to PTSD, including depressive disorder and anxiety disorder.  Governing regulation provides that the use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD since September 2010.  After securing any necessary release, the RO should obtain any records that are not already on file.  

If any attempts to locate additional identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected PTSD.  All necessary tests and studies should be performed.  The claims file must be provided to and reviewed by the examiner in connection with the examination.  

The examiner should identify all symptoms attributable to the service-connected PTSD.

The examiner is asked to comment on the level/degree of occupational and social impairment resulting from the Veteran's service-connected PTSD symptoms, excluding the effects of any other psychiatric disorder.  If the examiner cannot distinguish the effects of any current non-service-connected psychiatric disorder from the symptoms due to service-connected PTSD, the examiner should report the symptomatology including the effects of the non-service-connected disorder(s). 

The examiner should provide a Global Assessment of Functioning score, and should provide a rationale for any opinion provided. 

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on his claim for an increased rating.  38 C.F.R. § 3.655. 

3.  Then readjudicate the claim for an increased rating for PTSD, with consideration of the additional evidence (i.e. records in Virtual VA and the records submitted directly to the Board) obtained since the October 2010 supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



